Case 3:13-cr-00226-RNC Document 443-1 Filed 02/08/19 Page 1 of 4

EXHIBIT
ONE

Lincoln National 2007 Annual Report

 
Case3:132-61,00226.-RNC Moc ment AA, adc Filed 02/03/19, Pade. 2n

 

 

Financial Groupe

Hello future.®

Lincoln National Corporation
2007 Annual Report to Shareholders

 

 

 

 

 

 

 

 
Case 3:13-cr-00226-RNC Document 443-1 Filed 02/08/19 Page 3 of 4
Alternative Sources of Liquidity

In order to maximize the use of available cash, the holding company maintains an inter-company cash management account where
subsidiaries can borrow from the holding company to meet their short-term needs and can invest their short-term funds with the
holding company. ‘The holding company finances this program from its primary sources of cash flow discussed above. Depending
on the overall cash availability ot need, the holding company invests excess cash in short-term investments or borrows funds in the

financtal markets.

The holding company had outstanding $401 million from the cash management account on average during 2007 to fund loans to
its subsidiaries and for general corporate purposes, The holding company had a maximum and minimum amount of financing that
is used from the cash management account during 2007 of $728 million and $1 million, respectively.

Our insurance subsidiaries, by vietue of theit general account fixed income investment holdings, can access liquidity through
securities lending programs and repurchase agreements. As of December 31, 2007, our insurance subsidiaries had securities with a
catrying value of $655 million out on loan under the securities lending program and $480 million carrying value subject to reverse-

repurchase agreements,

LNC has a $1.0 billion commercial paper program that is rated A-1, P-2, F-1. The commercial paper program is backed by a bank
line of credit. In 2007, LNC had an average of $191 million in commercial paper outstanding with a maximum amount of $442
million outstanding at any time. LNC had $265 million of commercial paper outstanding as of December 31, 2007,

Uses of Capital

Our principal uses of cash are to pay policy claims and benefits, operating expenses, commissions and taxes, to purchase new
investments, to putchase reinsurance, to fund policy surrenders and withdrawals, to pay dividends to our stockholders and to

reputchase out stock and debt securities.

Return of Capital to Stockholders

One of the holding company’s primary goals is to provide a return to our stockholders, Through dividends and stack reputchases,
we have an established record of providing significant cash returns to our stockholders. We have increased our dividend in each of
the last 25 years. En determining our dividend payout, we balance the desire to increase the dividend against capital needs, rating
agency considerations and requirements for financial flexibility. Details underlying this activity (in millions, except per share data)

were as follows:

 

 

 

 

For the Years Ended December 31, Change Over Prior Year
2007 2006 2005 2007 2006
Dividends to stockholders $ 430 ¢ 429 $ 257 O% 67%
Repurchase of common stock 986 1,003 104 2% NM
Total cash ceturned to stockholders $ 1,416 $ 1,432 $ 361 -1% 297%
Nurnber of shares repurchased 15,381 16.887 2,331 ~12% NM
Average price pet share © $ 64.13 $ 59.40 $ 44.44 8% 34%

“) On July 10, 2007, we received our final delivery of approximately 180,000 shares under our previously disclosed accelerated
stock buyback program, bringing the total aggregate shares retired under the plan to approximately 5.0 million shares. We did
not deliver additional consideration for the approximately 180,000 shares received; therefore this lowered our average price per

share.

On February 22, 2007, our Board of Directors approved an additional $2 billion in security repurchase authority. LNC also
repurchased $986 million of its common stock in 2007, $636 million through open market repurchases and $350 million through
an accelerated share repurchase transaction. Under the accelerated share repurchase program, LNC received approximately 5
million shares of its common stock in exchange for $350 million.

On September 7, 2007, we entered into a variable forward contract with Wachovia Bank, Nationa! Association with respect to
approximately four million shares of our Bank of America common stock and received approximately $145 million in
proceeds. We are retaining the ordinary dividends in connection with the four million shares, which currently amount to $10
million annually. All of the proceeds of this transaction were used to repurchase shares of our common stock during 2007.

119

 

 
:13-cr-00226-RNC Docume tA43-1 Filed 02/08/10 ba

to extend the Fort Ste ease for two extended terms such that the lease shall expire in ANE Qh nd option to
exercise the remaining four extended terms of 5 years each in accordance with the lease agreement. In 2007, we exercised the right
and option to extend the Hartford lease for one extended term such that the lease shall expire in 2013. During 2007 we moved our
corporate headquarters to Radnor Pennsylvania from Philadelphia and entered into a new 13-year lease for office space.

Total rental expense on operating leases for the years ended December 31, 2007, 2006 and 2005 was $65 million, $68 million and
$65 million, respectively. Future minimum rental commitments (in millions) as of December 31, 2007 were as follows:

2008 $ 60
2009 46
2010 34
2011 30
2012 23
Thereafter 94

Total $ 287

Information Technology Commuiterent

in February 1998, we signed a seven-year contract with IBM Global Services for information technology services for the Fort
Wayne operations. In February 2004, we completed renegotiations and extended the contract through February 2010. Annual
costs ave dependent on usage but are expected to be approximately $9 million.

Football Stadium Naming Rights Commiutuent

In 2002, we entered into an agreement with the Philadelphia Eagles to name the Eagles’ new stadium Lincoln Financial Field. In
exchange for the naming rights, we agreed to pay $140 million over a 20-year period through annual payments to the Eagles, which
avetage approximately $7 million per year. The total amount includes a maximum annual increase related to the Consumer Price
Index (“CPT”). This future commitment has not been recorded as a liability in out Consolidated Balance Sheets as it is being
accounted for in a manner consistent with the accounting for operating leases under SFAS No. 13, “Aceaunting for Leases.”

Media Conzipiturents

Linceln Financial Media has future commitments of approximately $36 million through 2012 and $1 million thereafter, primarily
related to employment contracts and rating service contracts.

Vadnerability from Concentrations

As of December 31, 2007, we did not have a concentration of: 1) business transactions with a particular customer or lender; 2)
sources of supply of labor or services used in the business; or 3) a market or geographic area in which business is conducted that
makes it vulnerable to an event that is at least seasonably possible to occur in the near term and which could cause a severe impact
to our financial position. '

Although we do not have any significant concentration of customers, our American Legacy Variable Annuity product offered in
our Individual Markets ~ Annuities segment is significant to this segment. The American Legacy Variable Annuity product
accounted for 46%, 48% and 48% of Individual Markets - Annuities variable annuity product deposits in 2007, 2006 and 2005,
respectively and represented approximately 66%, 67% and 67% of our total Individual Markets - Annuities variable annuity
product account values as of December 31, 2007, 2006 and 2005. In addition, fund choices for certain of our other variable
annuity products offered in our Individual Markets - Annuities segment include American Fund Insurance Series™ (“APIS”) funds.
For the individual Markets - Annuities segment, AFIS funds accounted for 55%, 58% and 57% of variable annuity product
deposits in 2007, 2006 and 2005 respectively and represented 75% of the segment’s total variable annuity product account values as
of December 31, 2007, 2006 and 2005, respectively.

Other Contingency Matters
State guaranty funds assess insurance companies to cover losses to contract holders of insolvent or rehabilitated companies.

Mandatory assessments may-be partially recovered through a reduction in future premium taxes in some states. We have accrued
for expected assessments net of estimated future premium tax deductions.

177

 

 
